NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REYES ALVAREZ LOPEZ,                            No.    14-72014

                Petitioner,                     Agency No. A095-815-884

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**


Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Reyes Alvarez Lopez, a native and citizen of Mexico, petitions for review

from the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand, and dismissing his appeal from an immigration judge’s (“IJ”) order

denying cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the BIA’s denial of a motion to remand,

Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008), and we review de

novo due process claims, Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion or violate due process in denying

Alvarez Lopez’s motion to remand, where he provided no new facts or evidence of

his eligibility for the relief he sought. See 8 C.F.R. § 1003.2(c)(1) (a motion to

reopen shall state new facts and be supported by evidence); Romero-Ruiz, 538 F.3d

at 1063 (“The formal requirements of a motion to remand and a motion to reopen

are the same.”); 8 C.F.R. § 212.7(e)(3) (2013) (requiring an approved immigrant

visa in order to be granted a provisional unlawful presence waiver). In light of this

determination, we deny Alvarez Lopez’s related request for judicial notice.

      We lack jurisdiction to review the agency’s discretionary determination that

Alvarez Lopez did not show exceptional and extremely unusual hardship to his

qualifying relatives. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012)

(order). Alvarez Lopez’s unsupported contentions that the IJ did not apply the

proper standard by not considering all of his wife’s possible hardships and that the

agency improperly relied too heavily on his alternative means of adjusting his

status are not sufficiently colorable and thus do not invoke our jurisdiction. See id.;

Martinez-Rosas, 424 F.3d at 930 (“To be colorable in this context, . . . the claim


                                           2                                    14-72014
must have some possible validity.” (citation and internal quotation marks

omitted)).

      We also lack jurisdiction to review Alvarez Lopez’s unexhausted

contentions regarding administrative closure. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not presented in

an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   14-72014